                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION

                                    NO. 5:17CR00141-001D

UNITED STATES OF AMERICA,                            )
                                                     )
                                    Plaintiff, )
                                                     )
                     V.                              )
                                                     )
ADAM GEOFFREY FRANKEL,                               )             ORDER TO UNSEAL
                                                     )
                               Defendant, )
                                                     )
                     v.                              )
                                                     )
THE VANGUARD GROUP, INC.,                            )
                                                     )
                                   Garnishee. )


      Upon motion of the United States, it is hereby ORDERED that the

government's Application for Writ. of Garnishment [D.E. 105] and the Writ of

Garnishment issued as its result along with the Instructions to Criminal Defendant,

Clerk's Notice of Post-Judgment Garnishment, Right to Have Exemptions

Designated, Objection to Answer, and Request for Hearing [D.E. 114, 116] in the

above-captioned case be unsealed.

      This the   J        day of     Jf1.t. v C1Nj       , 2021.




                                      United States District Court Judge




       Case 5:17-cr-00141-D Document 126 Filed 01/07/21 Page 1 of 1
